Citation Nr: 1609007	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  07-25 857	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for status-post rotator cuff surgery, left shoulder with rotator cuff tendonitis (left shoulder disability).  

2.  Entitlement to an initial evaluation in excess of 20 percent for status-post rotator cuff surgery, right shoulder with rotator cuff tendonitis (right shoulder disability).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1994 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for left and right shoulder disabilities, assigning separate noncompensable ratings, effective May 7, 2005.  

In a June 2007 Decision Review Officer Decision, the initial noncompensable evaluations were increased to 10 percent disabling.  

In February 2010, January 2011, June 2012, and January 2013, the Board remanded the case for further development.  

In a May 2013 Board decision and remand, the Veteran's service-connected left and right shoulder disabilities were increased to 20 percent disabling.  The remaining issues were remanded for further development at that time.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file reflects that additional evidence pertinent to the claim on appeal has been added to the record since the issuance of the most recent October 2013 supplemental statement of the case (SSOC).  Specifically, a January 2016 VA shoulder and arm examination has been associated with the claims file, which is directly relevant to the claims.  This occurred prior to the Veteran receiving notice of transfer of the case to the Board.  The RO has not had the opportunity to consider the newly submitted evidence in the first instance.  Accordingly, a remand for the issuance of a SSOC is necessary.  See 38 C.F.R. §§ 19.31, 19.37 (2015).

Accordingly, the case is REMANDED for the following action:

The RO should review all of the evidence associated with the Veteran's claims file since the issuance of the October 2013 SSOC for his increased rating claims for left and right shoulder disabilities, to include the January 2016 VA examination report, and issue an appropriate SSOC unless the benefits sought are granted in full.  An appropriate period of time should be allowed for response from the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

